Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 10/7/2021 has been entered.  Claim 1, 3, 4 and 24 were amended.  Claims 1-15 and 24-30 are pending examination.  Claims 6-13 were cancelled.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9, 11-13 and 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke (US 2017/0215427; published August 3, 2017) in view of Brennan et al. (US 2007/0228064; published October 4, 2007).
Applicant’s Invention
Applicant claims a package comprising a sealed container having contained therewith in at least one wipe; the wipe comprising nonwoven 
Applicant also claims a package comprising a sealed container having contained therewith in at least one wipe; the wipe comprising blended cloth including first and second fibers in a ratio of 10:90 to 90:10 and a cleansing composition; and the container comprising a vapor barrier film permitting no greater than a 1.6% reduction of moisture content of a wipe during storage.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Burke et al. teach a wipe for killing spores comprising an absorbent sheet holding an aqueous composition and a sealed package containing the sheet, wherein the aqueous composition comprises water, an antimicrobial agent and a peroxide (abstract).  The absorbent material holds the aqueous composition and comprises woven or non-woven material or a combination of natural and synthetic fibers selected from polyester, rayon or a combination thereof which encompasses blends in a 1:1 ratio [0024-25; limitation of claims 28 and 29].  The sealed package has an air and liquid impermeable construction made of aluminum foil, plastic, paper or a combinations of two non-porous sheets sealed together [0026].  The sheets comprise 0.001-5% antimicrobial agent by weight of the aqueous 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Burke et al. does not teach a wipe comprising nonwoven cloth with plural fibers having a denier in the range of 2.6 to 3.7 or a mixture of fibers with denier of 0.5 to 3.0 and 3 to 6.  With respect to claim 13, Burke et al. also do not teach the additional surfactant is octoxynol-9, octylphenoxy polyethoxyethanol (Triton X-100). It is for this reason that Brennan et al. is joined.
Brennan et al. teach pre-moistened wipes comprising two layers of nonwoven fibers with average denier of about 2.5 to about 6 (abstract).  The wipes have at least 3 layers comprising a mixture of synthetic fibers and pulp [0010].  The wipes are pre-moistened with a liquid composition that are suitable for cleaning babies and adults and are packaged in moisture impervious containers or wrappers [0049].  Synthetic fibers with large fiber denier of 1 to 6, preferably from 2.5 to 4, allow larger particles to be trapped and captured within the wipe for good cleaning characteristics [0063].  Synthetic fibers makeup 30-70% of the wipe and pulp makes up 70-30% of 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Burke et al. and Brennan et al. both teach wipes comprising liquid compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Burke et al. and Brennan et al. and include fibers with denier of 2.6 to 3.7 or a mixture of fibers with denier of 0.5 to 3.0 and 3 to 6 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Burke et al. and Brennan et al. to include fibers with denier of 2.6 to 3.7 or a mixture of fibers with denier of 0.5 to 3.0 and 3 to 6 because Brennan et al. teach that fibers with denier of 1-6, preferably 2.5-5 allow for particles to be captured and trapped and therefore aid in cleansing skin. 
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Burke et al. and Brennan et al. and include octoxynol-9 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Burke et al. and Brennan et al. to include octoxynol-9, octylphenoxy polyethoxy ethanol because Brennan et al. teach that it is a .

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.  Applicant argues that the limitation to a polymeric vapor barrier film is not met in the disclosure of Burke because the plastic sheet is not enabling disclosure of impermeable layers that do not permit greater than 1.6% reduction of moisture.  The Examiner is not persuaded by this argument.  Burke teach that the package may be impermeable and made of plastic and also the packaging is sealed [0026].  Therefore, Burke teach impermeable polymeric sealed packages. 
Applicant further argues that Burke is silent to the specific ratio of different fibers and thereof concluding that materials can encompass a blend ratio of 1:1 for the fibers.  Applicant also argues that Brennan’s disclosure of preferred denier provides no reason for producing a blended cloth having first and second fibers with non-overlapping denier.  The Examiner is not persuaded by this argument.  First, Burke teach natural and synthetic fibers selected from polyester, rayon or a combination [0025].  Therefore, one of ordinary skill would have been able to optimize blends in a 1:1 ratio since combinations of fibers are taught.  Furthermore, the rejection is based on the teachings of Burke in view of Brennan.  Brennan teaches that the construct .

Claims 3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke (US 2017/0215427; published August 3, 2017) in view of Brennan et al. (US 2007/0228064; published October 4, 2007), as applied to claims 1, 2, 9, 11-13 and 24-30, in further view of Polykarpov et al. (US 2007/0116910; published May 24, 2007).
Applicant’s Invention
Applicant claims a package comprising a sealed container having contained therewith in at least one wipe; the wipe comprising nonwoven cloth with denier in the range of 2.6 to 3.7 and a cleansing composition comprising chlorhexidine gluconate, a monohydric alcohol, a wetting agent and water; and the container comprising a vapor barrier film permitting no greater than a 1.6% reduction of moisture content of a wipe during storage.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Burke et al. and Brennan et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Burke et al. and Brennan et al. do not teach the package vapor barrier film comprises a barrier layer laminated to a support film, preferably with an adhesive between the support film and the barrier layer.  Also, Burke et al. and Brennan et al. do not specify the thickness of the support film and the barrier layer, the water vapor transmission rate or the oxygen transmission rate. It is for this reason that Polykarpov et al. is joined.
Polykarpov et al. teach a multilayer laminated structure for use in flexible laminate packaging as a sealing layer (abstract).  The structures are no more than 500 microns thick [0021].  The laminated structure contains at least on barrier layer and has an oxygen transmission rate of no more than 5 cm3/m2/24 hrs at 25 degrees C and a moisture vapor transmission rate of no more than 2 cm3/m2/24 hrs at 40 degrees C [0052-53].  The barrier films are formulated from poly(ethylene terephthalate) [0054].  The 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Burke et al., Brennan et al. and Polykarpov et al. all teach articles of manufacture for the storage of wipes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Burke et al., Brennan et al. and Polykarpov et al. and include vapor barrier film comprises a barrier layer laminated to a support film with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Polykarpov et al. because the use of the multilaminate flexible structures of poly(ethylene terephthalate) are known to aid storing wipes and inhibit oxygen and water vapor transmission. 
Response to Arguments
10/7/2021 have been fully considered but they are not persuasive.  Applicant argues Polykarpov provides no reason for a container to permit no more than a 1.6% reduction of moisture during storage.  The Examiner is not persuaded by this argument. Polykarpov et al. teach that the laminated structure contains at least one barrier layer with a moisture vapor transmission rate of no more than 2 cm3/m2/24 hrs at 40 degrees C [0052-53].  Therefore, one of ordinary skill would expect the laminated packaging would permit no more than 1.6% reduction of moisture during storage.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burke (US 2017/0215427; published August 3, 2017) in view of Brennan et al. (US 2007/0228064; published October 4, 2007) and Polykarpov et al. (US 2007/0116910; published May 24, 2007), as applied to 3 and 5-8 in further view of Picchietti et al. (US 2012/0006841; published January 12, 2012).

Applicant’s Invention
Applicant claims a package comprising a sealed container having contained therewith in at least one wipe; the wipe comprising nonwoven cloth with denier in the range of 2.6 to 3.7 and a cleansing composition comprising chlorhexidine gluconate, a monohydric alcohol, a wetting agent 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Burke et al., Brennan et al. and Polykarpov et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Burke et al., Brennan et al. and Polykarpov et al. do not teach the barrier layer is laminated to a support film comprising linear low-density polyethlyene. It is for this reason that Picchietti et al. is joined.
Picchietti et al. teach flexible packaging material comprising a first layer comprising low density polyethylene and a second layer comprising high density polyethylene with a moisture vapor transmission rate of less than 0.5 g/100 sq. in./day (abstract).  The packages are used to prevent the loss of moisture or liquid from wipes for personal use [0003-0005].    The 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Burke et al., Brennan et al., Polykarpov et al. an Picchietti et al. all teach articles of manufacture for the storage of wipes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Burke et al., Brennan et al., Polykarpov et al. and Picchietti et al. to include a barrier layer laminated to a support film comprising linear low-density polyethylene with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Picchietti et al. because low density polyethylene layers laminated to barrier poly(ethylene terephthalate) layers to aid in providing flexible packaging.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke (US 2017/0215427; published August 3, 2017) in view of Brennan et al. (US 2007/0228064; published October 4, 2007), as .
Applicant’s Invention
Applicant claims a package comprising a sealed container having contained therewith in at least one wipe; the wipe comprising nonwoven cloth with denier in the range of 2.6 to 3.7 and a cleansing composition comprising chlorhexidine gluconate, a monohydric alcohol, a wetting agent and water; and the container comprising a vapor barrier film permitting no greater than a 1.6% reduction of moisture content of a wipe during storage.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Burke et al. and Brennan et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Burke et al. and Brennan et al. do not teach that the cleansing composition comprises dimethicone, glycerin and propylene glycol, 
Bennett et al. teach an improved barrier formulation comprising water and silicon (abstract).  The barrier composition aid in preventing the spread of disease and to protect skin from latex allergens [0015-22].  The formulations is in the form of a lotion for easy application [0039].  The silicon includes dimethicone in the amounts of 0.1-10% of the formulation [0038; claim 7].  The formulation also includes 2-15% propylene glycol, 0.1-3% glycerol stearate, 0.5-10% active ingredient and water (claim 7).  The active ingredients include benzalkonium chloride, chlorhexidine gluconate and any combination thereof [0044] and dimethicone and glycerin as a skin protectants [0047, 0054]. The formulation includes a glycol as an excipient that is mono-propylene glycol [0063 and 0084].    
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Burke et al. and Bennett et al. both teach cleansing compositions comprising chlorhexidine gluconate.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Burke et al. and Bennett et al. and include a barrier formulation comprising dimethicone, .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617